Blandford, J.
It furnished no ground for enjoining an execution issued upon a common law judgment, that the plaintiff in the common law suit had possession of certain books and accounts which the defendant was unable to obtain until the trial of the case; that he did not have time to examine the books before the trial; that he has since examined them and finds that the plaintiff is indebted to him a much larger amount than the judgment which such plaintiff obtained against-him; and that the plaintiff is insolvent. If the defendant in the common law suit did not have time to examine the books when they were produced at the trial of the action at law, he should have applied to the court for further time for that purpose. A very strong case should be made to warrant a court of equity in interfering with a judgment at law by the process of injunction.
Judgment affirmed.